Citation Nr: 0027262	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-20 294	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a seizure disorder.

3.  Entitlement to an increased evaluation for right 
homonymous hemianopsia, currently evaluated at 30 percent.

4.  Entitlement to an increased evaluation for residuals of a 
left-sided cerebral vascular accident, currently evaluated at 
10 percent.

5.  Entitlement to a total evaluation based on individual 
unemployability due to service connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who had active service from November 1942 to 
February 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDING OF FACT

On September 20, 2000 the Board was notified by the VA RO in 
Cleveland, Ohio that the veteran died on June [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 



